Title: To James Madison from Joseph Gales Jr., 20 August 1821
From: Gales, Joseph Jr.
To: Madison, James


                
                    Honored Sir:
                    Washington, Augt. 20, 1821.
                
                The enclosed is cut out from the New York Commercial Advertiser received this day, and is enclosed to you only because it is supposed it may be interesting to you to see it. If the whole work be of the same texture, it must be of little value, & less authority. With the highest respect Your faithful Servt
                
                    Jo: Gales Jr
                
            